                                         Case 3:18-cv-07548-AGT Document 133 Filed 09/18/20 Page 1 of 9




                                   1

                                   2
                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     WILLIAMS-SONOMA, INC.,                           Case No. 18-cv-07548-AGT
                                                        Plaintiff,
                                   8
                                                                                          AMENDED CASE MANAGEMENT
                                                 v.                                       AND PRETRIAL ORDER FOR JURY
                                   9
                                                                                          TRIAL
                                  10     AMAZON.COM, INC.,
                                                        Defendant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          Having reviewed the parties’ further joint case management statement (ECF No. 128) and

                                  14   having considered the points raised at the September 4, 2020 case management conference and the

                                  15   parties’ comments to the Court’s proposed revised case schedule, the Court hereby issues the

                                  16   following amended case management and pretrial order. This order supersedes all prior case

                                  17   management and pretrial orders (ECF Nos. 46, 57, 79).

                                  18                             I.      CASE MANAGEMENT SCHEDULE
                                  19    Fact Discovery Cut-Off:                                                  February 5, 2021

                                  20    Initial Expert Disclosures:                                              February 5, 2021

                                  21    Rebuttal Expert Disclosures:                                             March 5, 2021

                                  22    Expert Discovery Cut-Off:                                                March 22, 2021

                                  23    Dispositive Motions Deadline:                                            March 29, 2021

                                  24    Oppositions to Dispositive Motions:                                      April 19, 2021

                                  25    Replies to Dispositive Motions:                                          May 3, 2021

                                  26    Last Day for Hearing Dispositive Motions:                                May 28, 2021

                                  27    Pretrial Conference:                                                     September 3, 2021

                                  28    Jury Trial:                                                              September 27, 2021
                                          Case 3:18-cv-07548-AGT Document 133 Filed 09/18/20 Page 2 of 9




                                  1                                            II.     DISCOVERY

                                  2           1.      All fact discovery shall be completed by February 5, 2021. There will be no

                                  3    further fact discovery after that date except by order of the Court for good cause shown.

                                  4           2.      Initial expert disclosures shall be made no later than February 5, 2021. Rebuttal

                                  5    expert disclosures shall be made no later than March 5, 2021. All expert discovery shall be

                                  6    completed no later than March 22, 2021. There will be no further expert discovery after that date

                                  7    except by order of the Court for good cause shown.

                                  8           3.      Each side may propound up to 30 interrogatories. The parties may take up to 10

                                  9    depositions, one of which is a Rule 30(b)(6) deposition of up to 14 hours, without prejudice to

                                  10   seeking leave to take additional depositions pursuant to Federal Rule of Civil Procedure 30(a)(2) if

                                  11   needed.

                                  12          4.      Rule 26(e)(1) requires all parties to supplement or correct their initial disclosures,
Northern District of California
 United States District Court




                                  13   expert disclosures, pretrial disclosures, and responses to discovery requests under the

                                  14   circumstances itemized in that Rule, and when ordered by the Court. The Court expects that the

                                  15   parties will supplement and/or correct their disclosures promptly when required under that Rule,

                                  16   without the need for a request from opposing counsel. In addition to the general requirements of

                                  17   Rule 26(e)(1), the parties will supplement and/or correct all previously made disclosures and

                                  18   discovery responses 28 days before the fact discovery cut-off date.

                                  19          5.      Pursuant to Civil Local Rule 37-1(b), telephone conferences are available to resolve

                                  20   disputes during a discovery event, such as a deposition, where disposition of the dispute during the

                                  21   event likely would result in substantial savings of expense or time. All other discovery disputes

                                  22   must be raised by joint letter in the manner specified in the Court’s Civil Standing Order, available

                                  23   at https://www.cand.uscourts.gov/judges/tse-alex-g-agt/.

                                  24          6.      Privilege logs. If a party withholds information that is responsive to a discovery

                                  25   request, and is otherwise discoverable under the Federal Rules of Civil Procedure, by claiming

                                  26   that it is privileged, or protected from discovery under the attorney work product doctrine or any

                                  27   other protective doctrine (including, but not limited to, privacy rights), that party shall prepare a

                                  28   “privilege log” (Fed. R. Civ. P. 26(b)(5)) setting forth the privilege relied upon and specifying
                                                                                          2
                                          Case 3:18-cv-07548-AGT Document 133 Filed 09/18/20 Page 3 of 9




                                  1    separately for each document or for each category of similarly situated documents:

                                  2                   a.    The name and job title or capacity of the author;

                                  3                   b.    The name and job title or capacity of each recipient;

                                  4                   c.    The date the document was prepared and, if different, the date(s) on which it

                                  5                         was sent to or shared with persons other than its author(s);

                                  6                   d.    The title and description of the document;

                                  7                   e.    The subject matter addressed in the document;

                                  8                   f.    The purpose(s) for which it was prepared or communicated; and

                                  9                   g.    The specific basis for the claim that it is privileged.

                                  10           The privilege log will be produced as quickly as possible, but no later than 14 days after

                                  11   the discovery responses are due (in a rolling production, 14 days after each set of documents is

                                  12   produced), unless the parties stipulate or the Court orders otherwise in a particular case.
Northern District of California
 United States District Court




                                  13           7.     In responding to requests for documents and materials under Rule 34, all parties

                                  14   shall affirmatively state in a written response served on all other parties the full extent to which

                                  15   they will produce materials and shall, promptly after the production, confirm in writing that they

                                  16   have produced all such materials so described that are locatable after a diligent search of all

                                  17   locations at which such materials might plausibly exist.

                                  18                                            III.    MOTIONS

                                  19           Dispositive motions must be filed by March 29, 2021. Oppositions are due April 19,

                                  20   2021. Replies are due May 3, 2021. The last day for hearing dispositive motions is May 28,

                                  21   2021.

                                  22                              IV.     FINAL PRETRIAL CONFERENCE

                                  23           A final pretrial conference will be held on Friday, September 3, 2021 at 2:00 p.m., in

                                  24   Courtroom A, 15th Floor, U.S. District Court, 450 Golden Gate Avenue, San Francisco,

                                  25   California. Lead trial counsel for each party must attend.

                                  26           1.     At least 21 days before the final pretrial conference, and after meeting and

                                  27   conferring in person, the parties shall do the following:

                                  28                  a.    File a joint proposed final pretrial order that contains: (i) a brief description of
                                                                                          3
                                       Case 3:18-cv-07548-AGT Document 133 Filed 09/18/20 Page 4 of 9




                                  1                  the substance of the claims and defenses which remain to be decided, (ii) a

                                  2                  detailed statement of all relief sought, particularly itemizing all elements of

                                  3                  damages claimed, (iii) all stipulated facts, (iv) a joint exhibit list in numerical

                                  4                  order, including a brief description of each exhibit, its Bates numbers, a blank

                                  5                  column for when it will be offered into evidence, a blank column for when it

                                  6                  is admitted, and a blank column for any limitations on its use, and (v) each

                                  7                  party’s separate witness list for its case-in-chief witnesses (including those

                                  8                  appearing by deposition) including, for all such witnesses (other than party

                                  9                  plaintiffs and defendants), a short statement of the substance of the witness’s

                                  10                 testimony and, separately, what, if any, non-cumulative testimony the witness

                                  11                 will offer. For each witness, state a time estimate for the direct examination.

                                  12                 Items (iv) and (v) should be submitted as appendices to the proposed order.
Northern District of California
 United States District Court




                                  13                 The proposed order should also state which issues, if any, are for the Court to

                                  14                 decide, rather than for the jury.

                                  15            b.   File a joint set of proposed instructions on substantive issues of law arranged

                                  16                 in a logical sequence. If undisputed, an instruction shall be identified as

                                  17                 “Stipulated Instruction No. __ Re ______,” with the blanks filled in as

                                  18                 appropriate. Even if stipulated, the instruction must be supported by citation.

                                  19                 If disputed, each version of the instruction shall be inserted together, back to

                                  20                 back, in their logical place in the overall sequence. Each such disputed

                                  21                 instruction shall be identified as, for example, “Disputed Instruction No. __

                                  22                 Re ______ Offered by ______,” with the blanks filled in as appropriate. All

                                  23                 disputed versions of the same basic instruction shall bear the same number.

                                  24                 Citations are required. Any modifications to a form instruction must be

                                  25                 plainly identified. If a party does not have a counter version and simply

                                  26                 contends that no such instruction in any version should be given, then that

                                  27                 party should so state (and explain why) on a separate page inserted in lieu of

                                  28                 an alternate version. With respect to form preliminary instructions, general
                                                                                   4
                                          Case 3:18-cv-07548-AGT Document 133 Filed 09/18/20 Page 5 of 9




                                  1                          instructions, or concluding instructions, simply cite to the numbers of the

                                  2                          requested instructions in the current edition of the Ninth Circuit Manual of

                                  3                          Model Jury Instructions. Other than citing the numbers, do not include

                                  4                          preliminary, general, or concluding instructions in the packet.

                                  5                   c.     File a separate memorandum of law in support of each party’s disputed

                                  6                          instructions, if any, organized by instruction number.

                                  7                   d.     File a joint set of proposed voir dire questions supplemented as necessary by

                                  8                          separate requests.

                                  9                   e.     File trial briefs on any controlling issues of law.

                                  10                  f.     File proposed verdict forms, joint or separate.

                                  11          2.      Any motion in limine shall be submitted as follows: The moving party must file an

                                  12   opening brief at least 28 days before the pretrial conference. The responding party must file a
Northern District of California
 United States District Court




                                  13   responsive brief at least 21 days before the pretrial conference. The moving party must file any

                                  14   reply brief at least 14 days before the pretrial conference. Each motion should be presented in a

                                  15   separate memorandum and properly identified, for example, “Plaintiff’s Motion in Limine No. 1

                                  16   to Exclude _______.”

                                  17          3.      Courtesy copies of the above documents should not be mailed to the Court. But by

                                  18   noon the day after filing, the parties must submit by email, to agtpo@cand.uscourts.gov, the

                                  19   proposed final pretrial order, jury instructions, exhibit list, voir dire questions, and verdict forms,

                                  20   all in Word format.

                                  21                                 V.      PRETRIAL ARRANGEMENTS

                                  22          1.      Should a daily transcript, real-time reporting, or both be desired, the parties must

                                  23   make arrangements with Richard Duvall, Supervisor of the Court Reporting Services, at

                                  24   (415) 522-2079 or Rick_Duvall@cand.uscourts.gov, at least 14 calendar days before the trial date.

                                  25          2.      During trial, counsel may wish to use overhead projectors, posters, models, etc. If

                                  26   equipment is necessary, the United States Marshal requires a court order to allow equipment into

                                  27   the courthouse. For electronic equipment, the parties should be prepared to maintain the

                                  28   equipment or have a technician handy at all times. The parties must tape extension cords to the
                                                                                           5
                                          Case 3:18-cv-07548-AGT Document 133 Filed 09/18/20 Page 6 of 9




                                  1    carpet for safety. The parties may work with the Courtroom Deputy, Stephen Ybarra ((415) 522-

                                  2    3694 or agtcrd@cand.uscourts.gov), on all courtroom-layout issues.

                                  3                                           VI.        TRIAL DATE

                                  4           1.      Jury Trial will begin on Monday, September 27, 2021 at 8:30 a.m. in Courtroom

                                  5    A, 15th Floor, 450 Golden Gate Avenue, San Francisco, CA 94102. Unless noted otherwise, trial

                                  6    will be conducted from 8:30 a.m. to 1:30 p.m., with two 15-minute breaks and no lunch. The trial

                                  7    week will run from Monday through Thursday, excluding federal holidays.

                                  8           2.      The length of the trial will not be more than seven days.

                                  9                                               VII.   THE JURY

                                  10          1.      No later than on the first day of trial, counsel shall jointly submit a simplified

                                  11   statement of the case to be read to the jury during voir dire as part of the proposed jury

                                  12   instructions. This statement should not exceed one page.
Northern District of California
 United States District Court




                                  13          2.      In civil cases, there are no alternate jurors and the jury is selected as follows:

                                  14   Potential jurors are called and seated in the jury box and courtroom benches in the order their

                                  15   names are drawn. This placement determines their order in the selection process. Hardship

                                  16   excuses will usually be considered first. The Court will then have each juror orally answer a set of

                                  17   written questions, will itself ask questions of those in the jury box, or both. Counsel may then

                                  18   conduct a limited voir dire. Challenges for cause will then be addressed without the potential

                                  19   jurors present. The Court will then consider whether to fill the seats of any stricken jurors. If so,

                                  20   questions will be asked of the additional jurors and cause motions as to them will be considered.

                                  21   After a short recess, and without the potential jurors present, each side may exercise its allotment

                                  22   of peremptory challenges. Once the jury selection is completed, the jurors’ names will be read and

                                  23   they will be seated in the jury box and sworn. The Court may alter this procedure in its discretion

                                  24   and after consultation with the parties.

                                  25                                              VIII. WITNESSES

                                  26          1.      Throughout the trial, all counsel are entitled to know a firm order of witnesses for

                                  27   the next two full court days and the exhibits that will be used on direct examination (other than for

                                  28   impeachment of an adverse witness). Within 24 hours of such notice, all other counsel must
                                                                                           6
                                          Case 3:18-cv-07548-AGT Document 133 Filed 09/18/20 Page 7 of 9




                                  1    provide any objections to such exhibits and must provide a list of all exhibits to be used with the

                                  2    same witness on cross-examination (other than for impeachment). This requires that the first such

                                  3    notice be provided before trial actually begins. All such notice should be provided in writing.

                                  4           2.      Other than a party or party representative, fact witnesses are excluded from the

                                  5    courtroom until they are called to testify, and may not attend in the gallery until their testimony is

                                  6    complete.

                                  7           3.      A witness or exhibit not listed in the joint proposed pretrial order may not be used

                                  8    without good cause.

                                  9                                             IX.     EXHIBITS

                                  10          1.      Prior to the final pretrial conference, counsel must meet and confer in person to

                                  11   consider all exhibit numbers and objections and to eliminate duplicate exhibits.

                                  12          2.      Use numbers only, not letters, for exhibits, preferably the same numbers as were
Northern District of California
 United States District Court




                                  13   used in depositions. Blocks of numbers should be assigned to fit the need of the case (e.g.,

                                  14   Plaintiff has 1 to 10, Defendant A has 11 to 20, Defendant B has 21 to 30, etc.). A single exhibit

                                  15   should be marked only once. If the plaintiff has marked an exhibit, then the defendant should not

                                  16   re-mark the exact document with another number. Different versions of the same document, e.g.,

                                  17   a copy with additional handwriting, must be treated as different exhibits. To avoid any party

                                  18   claiming ownership of an exhibit, all exhibits shall be marked and referred to as “Trial Exhibit No.

                                  19   __,” not as “Plaintiff’s Exhibit” or “Defendant’s Exhibit.”

                                  20          3.      The exhibit tag should be in the following form:

                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                          7
                                          Case 3:18-cv-07548-AGT Document 133 Filed 09/18/20 Page 8 of 9




                                  1            Counsel preferably will make the tag in a color that will stand out (yet still allow for

                                  2    photocopying), but that is not essential. Place the tag on or near the lower right-hand corner or, if

                                  3    a photograph, on the back. Counsel should fill in the tag but leave the last two spaces blank. The

                                  4    parties must jointly prepare a single set of all trial exhibits that will be the official record set to be

                                  5    used with the witnesses and on appeal. Each exhibit must be tagged, three-hole-punched,

                                  6    separated with a label divider identifying the exhibit number, and placed in 3-ring binders. Spine

                                  7    labels should indicate the numbers of the exhibits that are in the binders. Deposit the exhibits with

                                  8    the Courtroom Deputy, Stephen Ybarra, on the first day of trial.

                                  9            4.      Counsel must consult with each other and with the Courtroom Deputy at the end of

                                  10   each trial day and compare notes as to which exhibits are in evidence and any limitations thereon.

                                  11   If there are any differences, counsel should bring them promptly to the Court’s attention.

                                  12           5.      In addition to the record copies of exhibits, one or more bench binders containing
Northern District of California
 United States District Court




                                  13   copies of each side’s exhibits must be provided to the Court on the first day of trial.

                                  14           6.      Before closing arguments, counsel must confer with the Courtroom Deputy to

                                  15   make sure the exhibits in evidence are in good order. Counsel may, but are not required to, jointly

                                  16   provide a revised list of all exhibits actually in evidence (and no others) stating the exhibit number

                                  17   and a brief, non-argumentative description (e.g., letter from A to B, dated X). This list may go

                                  18   into the jury room to help the jury sort through exhibits.

                                  19           7.      Publication may be by poster, overhead projection, or such other method as is

                                  20   appropriate under the circumstances. It is permissible to highlight, circle, or underscore portions

                                  21   of enlargements as long as it is clear that these marks were not on the original.

                                  22                                   X.      CHARGING CONFERENCE

                                  23           As the trial progresses and the evidence is heard, the Court will fashion a comprehensive

                                  24   set of jury instructions to cover all issues actually being tried. Prior to the close of evidence, the

                                  25   Court will provide a draft final charge to the parties. After a reasonable period for review, one or

                                  26   more charging conferences will be held at which each party may object to any passage, ask for

                                  27   modifications, or ask for additions. Any instruction request must be renewed specifically at the

                                  28   conference or it will be deemed waived, whether or not it was requested prior to trial.
                                                                                            8
                                          Case 3:18-cv-07548-AGT Document 133 Filed 09/18/20 Page 9 of 9




                                  1                                   XI.     CHANGE OF TRIAL DATE

                                  2           Because of scheduling conflicts with other cases on the docket, the Court retains the

                                  3    discretion to change the trial date. In the event the trial date is changed, the parties may seek an

                                  4    adjustment of the time limits for compliance with the requirements of this order, which shall be

                                  5    effective only upon Court approval.

                                  6           IT IS SO ORDERED.

                                  7    Dated: September 18, 2020

                                  8
                                  9
                                                                                                     ALEX G. TSE
                                  10                                                                 United States Magistrate Judge
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         9
